Citation Nr: 1201389	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from October 19, 2004, to December 1, 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the appellant's claim of entitlement to service connection for an adjustment disorder.

The Board notes that the appellant's specific claim related to service connection for an adjustment disorder.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the appellant's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include an adjustment disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The appellant essentially contends that he has an adjustment disorder related to service.   While service treatment records reflect findings of an adjustment disorder for which the appellant was ultimately discharged from service, there are no current medical records showing a diagnosis or finding of any acquired psychiatric disability.  However, in filing his claim for service connection, the Board finds that the Veteran is essentially contending that he has a current acquired psychiatric disability.  Although the Veteran is not competent to diagnose a psychiatric disability, he is competent to state the psychiatric symptoms he experienced during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Based on the evidence, the Board finds that the appellant must be afforded an examination to determine the nature and etiology of any current acquired psychiatric disability.  See supra 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).   

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appellant for a VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should determine the diagnoses of all psychiatric disabilities that are either currently manifested or which have been manifested at any time during the course of the appeal.  For each identified acquired psychiatric disability, the examiner should specify whether there is a 50 percent probability or greater that that there is a link between the current symptomatology and the findings noted during the appellant's active military service.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss any lay evidence which the appellant may provide during the examination, including the onset of symptoms and continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (finding an examination inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Notify the appellant that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the appellant does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the appellant of any scheduled VA examination must be placed in the appellant's claims file.

3. Then, after ensuring any other necessary development has been completed, readjudicate the appellant's claim.  If action remains adverse to the appellant, provide him with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
 Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


